Citation Nr: 1104494	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-32 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Board notes that the Veteran testified during a Board 
videoconference hearing, held by the undersigned, in May 2009.  A 
copy of the hearing transcript has been associated with the 
record.

In November 2009, the Veteran's claim was remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets any delay in adjudicating the 
Veteran's claim, pursuant to the duty to assist, the issue of 
entitlement to service connection for hearing loss must be 
remanded a second time for further development.

As noted in the prior remand, hearing loss disability is defined 
by regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has held that "the threshold for normal hearing is from 0 to 20 
dB [decibels], and higher threshold levels indicate some degree 
of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated 
that 38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal limits 
on audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
Veteran's service and his current disability.  The Board notes 
that the Court's directives in Hensley are consistent with 38 
C.F.R. § 3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

At the time of the Veteran's Board hearing, he testified that his 
job in the Army was to fire a big gun a hundred times a day or 
more.  He testified that he was not afforded hearing protection.  
He also noted an incident in which an artillery shell was fired 
directly over his head in November 1968.  He stated that he was 
unable to hear for a few weeks following this incident.  The 
Veteran also testified that even though he worked at a Ford Motor 
Company factory for decades after service, which was noisy, he 
was required to wear ear protection at all times.  See Board 
hearing transcript, pp.  4, 6, 11, and 13.

During his period of employment at Ford, puretone thresholds, in 
decibels, were as follows:

November 1981:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
0
0
5
10
25

Although these readings do not demonstrate a hearing disability 
as per 38 C.F.R. § 3.385, the Board notes that puretone 
thresholds were 40 and 65 in the left and right ear, 
respectively, at 6000 Hz.  The Veteran responded "None" 
when prompted regarding on-the-job ear protection.  See 
Report, November 13, 1981.

June 1983:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
15
LEFT
15
10
15
25
40

This audiogram represents a hearing disability as per 38 C.F.R. § 
3.385 in 1983 in the left ear.  Again, the Veteran responded 
"None" when prompted regarding on-the-job ear protection.  See 
Report, June 26, 1983.

November 1983:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
15
LEFT
5
0
5
20
40

This audiogram represents a hearing disability as per 38 C.F.R. § 
3.385 in 1983 in the left ear.  Again, the Veteran responded 
"None" when prompted regarding on-the-job ear protection.  See 
Report, November 1, 1983.

During subsequent audiological examinations while working with 
Ford, the Veteran responded that he used ear protection 
"sometimes" in December 1994, "half of the time" in October 
1999, "usually" in October 2002, and "always" in October 2005.

His final Ford audiogram of record, dated October 20, 2005, 
recorded puretone thresholds as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
55
LEFT
0
5
30
50
65

This audiogram represents a hearing disability, bilaterally, as 
per 38 C.F.R. § 3.385. 

Private treatment records from Internal Medicine and Pediatric 
Associates shows that the Veteran complained of tinnitus and 
"some hearing loss in the left, probably related to 
environmental noise exposure," in December 1999.  However, 
neither that treatment report nor subsequent reports from this 
provider established a medical nexus between the Veteran's 
hearing loss and his period of active service.

The Veteran was afforded a VA examination in February 2007 to 
assess whether he had a current diagnosis of bilateral hearing 
loss and, if so, whether this disorder was incurred in or the 
result of his period of active duty.  While the Veteran reported 
a history of in-service noise exposure, he stated that he used 
hearing protection for 34 years while working at Ford Motor 
Company.  The examiner diagnosed the Veteran with bilateral 
hearing loss.  Although the examiner stated that the Veteran's 
hearing loss was not at least as likely as not related to his 
period of active service, a lay statement authored by a fellow 
serviceman, describing an in-service accident as well as the 
Veteran's subsequent hearing loss, was not associated with the 
claims file at that time.  See statement of R.D. received in 
September 2007.  

In November 2009, the Board remanded the Veteran's claim for the 
purpose of obtaining a new VA examination.  The examiner was 
directed to specifically note a lay statement, received in 
September 2007, in which a fellow serviceman stated that, during 
their period of active service, the Veteran was unaware that an 
artillery gun was about to fire.  It was reported that the blast 
knocked the Veteran down, and that he was unable to hear for 
about two weeks. 

In December 2009, the Veteran's private audiologist noted his 
purported history of in-service acoustic trauma, to include his 
service in Vietnam as an artilleryman with C Battery, 101st 
Airborne Division.  The Veteran reported that he frequently 
participated in firefights, and that he was exposed to mortars, 
shells, grenades, rockets, and machine gun fire.  He also stated 
that he fired a 155 Howitzer, with no ear protection.  Following 
an examination, the audiologist opined that the Veteran's in-
service noise exposure was sufficient to cause acoustic trauma, 
and that his diagnosis of high-frequency sensorineural hearing 
loss is consistent with acoustic trauma.  As such, the 
audiologist found that his current diagnosis of bilateral hearing 
loss was related to in-service noise exposure.  See Private 
report, December 15, 2009.  However, the Board notes that the 
audiologist did not take into account medical reports, from Ford 
Motor Company, which demonstrated a worsening of hearing post-
service, as well as notations from the Veteran demonstrating that 
ear protection use ranged from "none" in 1981 through "always" 
in October 2005.

Pursuant to the Board's November 2009 remand, the Veteran was 
afforded an additional VA audiological examination in January 
2010.  The examiner noted a review of the Veteran's claims file, 
and she observed that his hearing was within normal limits, 
bilaterally, on separation from active service in June 1967.  She 
opined that the Veteran's current, bilateral hearing loss was not 
caused by, or a result of, exposure to acoustic trauma during 
active military service.  For a rationale, she stated that his 
hearing was normal on separation.  Although an addendum opinion 
was provided in August 2010, noting the review of records from 
Ford Motor Company, a detailed rationale was not provided at that 
time.

Not only did this opinion deviate from the proper standard used 
to determine whether an etiological relationship to service 
exists, the "at least as likely as not" standard, but also the 
examiner failed to account for the lay statement received in 
September 2007, in violation of the Board's November 2009 remand 
directive.  If remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand 
by the Board confers on the appellant, as a matter of law, a 
right to compliance with the remand instructions).  Since the 
development sought by the Board in this case has not been 
properly completed, another remand is now required.  38 C.F.R. § 
19.9 (2010) (if any action is essential for a proper appellate 
decision, a Veterans Law Judge shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken).

Therefore, this issue must be remanded for an additional VA 
opinion or an addendum opinion.  The Board notes that the 
requested VA opinion must be consistent with the ruling in 
Hensley.  As such, the examiner must not rely on the fact 
that the Veteran's hearing was within "normal" limits for 
VA purposes, or non-ratable as per 38 C.F.R. §3.385, at 
the time of separation from service, when forming an 
opinion.  Moreover, the opinion must consider the guidance in 
Hensley, supra, that that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show some 
degree of hearing loss.  If the aforementioned is the basis, or 
crux, or the examiner's rationale, the opinion would be 
inadequate on which to base a decision.  The examiner is 
directed to note the Veteran's claims of exposure to 
acoustic trauma, the lay statement received in September 
2007, the private opinion from December 2009, the 
Veteran's Ford Motor Company medical records from November 
1981 through October 2005, and to discuss each when 
providing a rationale for any opinion expressed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a new VA 
audiological opinion, or an addendum to the 
January 2010 opinion, with regard to the 
Veteran's claim for entitlement to bilateral 
hearing loss.  The examiner must provide an 
opinion as to whether the Veteran's 
currently-diagnosed bilateral hearing loss is 
at least as likely as not etiologically-
related to his military service.  The 
Veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  

The examiner should provide a clear 
rationale and basis for all opinions 
expressed.  The examiner should also 
note in his or her opinion that a review 
of the claims file was conducted, and 
must discuss pertinent evidence within 
the claims file, to include:

(a)	 Statements from the Veteran 
regarding exposure to acoustic trauma 
during his period of active service,

(b)	 The lay statement of record, 
received in September 2007, noting a 
specific incident of in-service 
acoustic trauma and the Veteran's 
residual hearing difficulty,

(c)	All records from Ford Motor 
Company pertaining to audiological 
evaluations from November 1981 through 
October 2005,

(d)	The private medical opinion dated 
December 2009, and 

(e)	 The prior VA examinations of 
record.  

Further, the examiner must not rely on 
the fact that the Veteran's hearing 
was within "normal" limits for VA 
purposes, or non-ratable as per 38 
C.F.R. §3.385, at the time of 
separation from service, as the basis 
for any opinion provided.  Doing so 
would render the opinion inadequate.  

And, as to the Veteran's separation 
examination, the opinion must consider 
the guidance in Hensley, supra, that 
that the threshold for normal hearing 
is between 0 and 20 decibels and that 
higher thresholds show some degree of 
hearing loss.  In this regard, the 
examiner should discuss any threshold 
shift shown in service in light of 
this guidance. 

If it is the opinion of the examiner 
that the Veteran's current hearing 
disorder is the result of any other 
process not related to in-service 
acoustic trauma, a rationale must be 
provided to fully explain why the 
Veteran's current symptomatology is 
not consistent with in-service noise 
exposure or why such exposure is not 
at least a "contributing factor" to 
any current hearing loss.

If no opinion can be rendered without 
resorting to pure speculation, the 
examiner should explain why this is not 
possible.

2.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his representative 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


